Citation Nr: 0525440	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for an upper back 
disorder (canal stenosis).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in November 1990, 
January 1995, and November 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

This case has a long history before the Board and the U.S. 
Court of Appeals for Veterans Claims (Court).  The issues of 
an increased evaluation for prostatitis and for an effective 
date earlier than February 28, 1991 for the award of service 
connection for prostatitis are the subject of separate Board 
actions.

The issue of service connection for a gastrointestinal 
disorder initially came before the Board in June 1991, when 
the Board denied the claim for service connection for a 
stomach disorder.  The veteran appealed this decision to the 
Court and, in July 1993, the Court vacated the June 1991 
decision, and remanded the issue to the Board.  Accordingly, 
the Board remanded the issue for further development in 
January 1994.  The issue of service connection for a lower 
back disorder was also addressed and remanded for further 
development in the January 1994 remand. 

In May 1995, the Board issued a decision in which it denied 
service connection for a gastrointestinal disability, a low 
back disability and a ganglion of the left wrist.    The 
veteran appealed the decision to the Court.  In July 1996, 
the Court affirmed the denial of a left wrist condition, but 
vacated the decisions concerning service connection for a 
gastrointestinal disorder and a lower back disorder, 
remanding the claims for further development.  Accordingly, 
the Board remanded the issues of service connection for a 
gastrointestinal disability and a lower back disability to 
the RO for further development in February 1997, in 
compliance with the Court's order.

In April 1998, the issues were again remanded for a hearing, 
in keeping with the veteran's request to testify before the 
Board.  In May 1999, the veteran testified before the 
undersigned Veterans Law Judge (then member of the Board) as 
to the issues of whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for an upper back disability (canal stenosis); 
service connection for a gastrointestinal disorder, a lower 
back disorder, conjunctivitis and the residuals of exposure 
to the herbicide Agent Orange (manifested as itching of the 
hands, leg, neck and arms); and an increased evaluation for 
prostatitis.  The issues of new and material evidence to 
reopen the previously denied claim for service connection for 
an upper back disability, and service connection for 
conjunctivitis and the residuals of exposure to Agent Orange 
were perfected by the veteran during the pendency of his 
other claims.  The undersigned Veterans Law Judge is 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2005) and has and 
will continue to participate in decisions concerning the 
remaining issues on appeal.  

In September 1999, the veteran's representative notified the 
Board that the veteran wished to withdraw his appeals 
concerning the issues of service connection for 
conjunctivitis and the residuals of exposure to Agent Orange, 
as manifested by itching of the neck, arms, hands, and legs.

In December 1999, the Board issued a decision and remand in 
which it denied service connection for a gastrointestinal 
disability and lower back disability.  The Board remanded for 
further development claims for service connection for an 
upper back disability (canal stenosis) and increased 
evaluation for prostatitis.  In remanding the claim for 
service connection for an upper back disability, the Board 
noted that a claim for service connection for an upper back 
disability had not previously been considered as directly 
related to service.  Thus the claim was, in fact, a new 
claim.  The veteran again appealed the denial of his claims 
for service connection for a gastrointestinal condition and 
lower back condition to the Court.

In May 2001 the veteran testified before another Veterans Law 
Judge concerning the issues of entitlement to an earlier 
effective date for the grant of service connection for 
prostatitis, and an increased evaluation for prostatitis.  
Hence, as mentioned above, these issues are the subject of 
separate decisions-the former, a decision by the Veterans 
Law Judge who held the May 2001 hearing, and the latter, a 
three-panel remand, including the signatures of both Veterans 
Law Judges who held hearings in May 1999 and May 2001.  

In June 2001, the Court vacated the December 1999 Board 
decision denying service connection for gastrointestinal and 
lower back disorders, and remanded the issues for development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Accordingly, the Board remanded these issues, and 
the issue of service connection for an upper back disorder 
(canal stenosis) for development under the VCAA.  

In November 2001, the veteran was advised that the VA had 
revoked the authority of his attorney, Mr. James W. Stanley, 
Jr., to represent VA claimants.  The letter notified the 
veteran that he would need to appoint another accredited 
veterans' service organization, a different private attorney, 
or could choose to represent himself.  By notification dated 
the same month, the veteran advised that he wished to 
represent himself.

The case is now again before the Board for appellate 
consideration.

In August 2004, the veteran submitted a claim for service 
connection for diabetes mellitus.  In documentation submitted 
in support of this claim, he referenced his hypertension and 
high cholesterol findings.  The Board thus infers claims for 
service connection for hypertension and high cholesterol.  
These claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

In this regard, the Board initially observes that the veteran 
testified in May 1999 before the undersigned Veterans Law 
Judge that he had sustained an intervening, i.e., post-
service, injury to his upper back.  He testified that he 
received treatment for this injury from a Dr. Fridon 
(verified as Sue Frigon, M.D.) and Dr. Young (verified as Dr. 
James Young).  Dr. Frigon, the veteran stated, diagnosed 
canal stenosis told him that his injury could have been the 
cause of the condition.  It is unclear from the veteran's 
testimony what injury, i.e., in service or post-service, the 
physician referred to.  In any event, the Board finds that it 
is necessary to obtain medical evidence surrounding this 
post-service injury.  38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002)).  

Second, the most recent VA examination of record concerning 
examination for gastrointestinal or spinal disorders is dated 
in July 1997.  Since this time, additional medical evidence 
has been associated with the claims file.  Therefore, not 
only is clarification of the intervening injury to the upper 
spine necessary, but also is re-examination of the veteran's 
current gastrointestinal and lower and upper back 
disabilities-with review of all of the medical records-to 
include those newly obtained-prior to further adjudication 
in this claim.  

Hence, the Board finds it would be helpful to fully develop 
the medical evidence in this case and then accord the veteran 
VA examinations to determine the nature, extent, and etiology 
of any gastrointestinal, lower back, and upper back 
disabilities with review of the claims file in consideration 
of the medical evidence of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the record and 
ensure that it has obtained those 
additional medical records from VA and 
non-VA health care providers the veteran 
has identified since April 1997-the last 
time the RO requested all records 
identified by the veteran for treatment 
concerning the issues in this case.

In stating this, the Board wishes to 
clarify that it realizes that the RO did 
not request all records identified 
subsequent to this date, i.e., those 
health care providers the veteran 
identified at his hearing in May 1999, 
because the Board subsequently denied the 
veteran's claims for service connection 
for gastrointestinal and lower back 
disabilities.  The Court, as above noted, 
vacated the decision and remanded these 
issues for further development in 
accordance with VCAA, which had been 
recently passed and changed the laws and 
regulations by which claims were 
developed.  The Board, in turn, remanded 
the issues for development in March 2002.  
The veteran's case was further delayed as 
he had appealed other issues before the 
Court.

In June 2004 and February 2005, the RO 
issued VCAA letters to the veteran, and 
the veteran responded by submitting 
additional medical records and 
identifying additional health care 
providers.  Yet, there were health care 
providers the veteran identified in the 
May 1999 hearing for which the RO, 
through no fault of its own at that time, 
did not request records.

Hence, the Board requests that the RO 
again make attempts to request that the 
veteran identify those VA and non-VA 
health care providers who treated him for 
his claimed gastrointestinal and lower 
and upper back disabilities.

In particular, the RO should request that 
the veteran provide the names and 
addresses of Dr. Jones, Dr. Kohn, Dr. 
Rodgers, Dr. Steadman, Dr. Giles, Little 
Rock Sports Medicine, and Standard's 
Medical Center.

2.  The RO should attempt to obtain those 
identified records that are not already 
of record.  If necessary, the RO should 
request that the veteran augment 
information he has provided.

In particular, the RO should request any 
and all treatment records for treatment 
accorded him for his claimed 
gastrointestinal, lower back, and upper 
back disabilities from H. Austin Grimes, 
M.D., of Little Rock, Arkansas, Syed 
Samad, M.D. and Dr. Pearse of Pine Bluff, 
Arkansas, Dr. Bryant of Monticello, 
Arkansas, Dr. Young of McGehee, Arkansas; 
and Digestive Care, P.A., of Pine Bluff, 
Arkansas.

The RO should ensure that it has any and 
all records of treatment accorded the 
veteran from Dr. Frigon.  The RO should 
contact Dr. Frigon and offer her an 
opportunity to express an opinion as to 
the etiology of the veteran's diagnosed 
upper spine disorder.  

In addition, the RO should ensure that it 
has any and all inpatient and outpatient 
treatment records from the VAMCs in 
Little Rock and North Little Rock, 
Arkansas, and Jacksonville, Mississippi 
and any other VAMC the veteran may 
identify, that are not already of record, 
from the veteran's discharge from active 
service in 1972 to the present.

The RO should advise the veteran of any 
and all negative responses so that he may 
have the opportunity to obtain the 
records and/or opinion.

3.  The RO should ask that the veteran 
give pertinent details about the post-
service injury he testified in May 1999 
that he sustained to his upper back, so 
as to enable a search for these records.  
The veteran should be asked to state 
whether the injury was work-related or 
not and whether he received any 
disability compensation, workmen's 
compensation, insurance settlement, or 
other such benefit.

4.  Following the veteran's response, the 
RO should request any relevant records of 
any agency or health care provider 
identified, to include copies of 
decisions finding the veteran disabled or 
entitled to disability, workman's 
compensation, insurance settlement, or 
other such benefits, and any and all 
medical records relied upon in arriving 
at such determination, where applicable.

5.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

6.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
the appropriate specialists, to determine 
the nature, extent, and etiology of his 
claimed gastrointestinal disorder, lower 
back disorder, and upper back disorder 
including, but not limited to canal 
stenosis.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed gastrointestinal, lower 
back, and upper back disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed gastrointestinal, lower 
back, and upper back disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all gastrointestinal, 
lower back, and upper back 
pathology.  
?	Provide opinions as to whether it is 
at least as likely as not that any 
gastrointestinal, lower back, or 
upper back pathology 
1.	had its onset during the 
veteran's active service or was 
the result of active service, 
including
?	aggravation of an already 
existing condition
?	the result of any disease 
contracted or injury 
sustained during service 
including, but not limited 
to, the inservice injury 
in which the veteran fell 
off the truck or,
?	any other incident of 
active service

In arriving at this opinion, the 
examiners are referred to VA 
examinations and addendum dated in 
July 1997 concerning 
gastrointestinal conditions and the 
spine.

6.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for service 
connection for a gastrointestinal 
disorder, a lower back disorder, and an 
upper back disorder, to include canal 
stenosis, including consideration of 
aggravation of a pre-existing 
gastrointestinal or musculoskeletal 
condition.  If the decisions remain in 
any way adverse to the appellant, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2004).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


